The Vice-Chancellor,
however, considered he could not look into the merits of the cause on- a motion of this kind, nor take notice of the suggested distress of any parties. This was a case, he said, where creditors were seeking for Satisfaction of their just demands and if they were entitled to the property which had been enjoined all considerations of hardship upon the defendants must be laid aside.
The complainants had leave to file a replication within ten days, upon paying the defendant’s costs of putting the cause upon the calendar and of opposing this motion. But, inasmuch as the defendants suggested they might find it necessary to file a supplemental answer, the court gave them the liberty of doing so within six days and, in that event, each party to bear his own costs.